DETAILED ACTION
This office action is in response to the communication received on September 17, 2021 concerning application No. 16/570,837 filed on September 13, 2019.
	Claims 1-15 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/17/2021 in regards to the objections to the claims have been fully considered and the amendments to the claims, which have been entered, overcome the objections to the claims previously presented.
Applicant's arguments filed 09/17/2021 in regards to the rejections under 35 USC 112 have been fully considered and the amendments to the claims, which have been entered, overcome the 35 USC 112 rejections set forth in the previous office action.
Applicant's arguments filed 09/17/2021 in regards to the rejections under 35 USC 103 have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “wherein at least one of: when the treatment instrument has been switched from the non-operating state to an operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained immediately before the switching, and when the treatment instrument has been switched from the operating state to the non-operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained immediately after the switching”, . 
In regards to the applicant’s arguments that Waters does not show that the predetermined region is a low or bottom region in the current B-mode image, examiner respectfully disagrees. The ablation region 419 in fig. 7 of Waters is within a low region in the current B-mode image.

Examiner notes that the limitation “a treatment instrument” used in independent claims 1 and 11-13 is considered to be rather broad which allows for the combination of many different treatment instruments to be combined from the prior art. If applicant chooses to define the detection/treatment as one of a spray pattern provided by a spray instrument as recited in the specification, it would overcome the prior art being used for claim 6. 
For the reasons stated above, the 35 USC 103 rejection of claims 1-14 stand and the rejection for new claim 15 is outlined below. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters et al. (US 2013/0137980, hereinafter Waters) in view of Tsuda et al. (US 2009/0149754, hereinafter Tsuda) and Fraser (US 2006/0293598).
Regarding claim 1, Waters teaches an ultrasound diagnostic apparatus (ultrasound imaging catheter 1) for generating ([0007], lines 5-6, “the catheter can include an imaging core having an ultrasound transducer”) and displaying an ultrasound image corresponding to a reflected ultrasound reflected inside a subject ([0011], lines 4-8, “the catheter apparatus can include a graphical user interface displayed using a computer processor. The interface can include an image displaying a treatment area and the ultrasound catheter, the image being updated in real-time”), the apparatus comprising a hardware processor that 
5generates a current B-mode image based on a reception signal corresponding to the reflected ultrasound (410 in fig. 7 shows the current imaging being generated by the ultrasound transducer within the imaging catheter), 
displays (fig. 7), a first display image including the current B-mode image (410) and a second display (400) image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state ([0060], lines 5-6, “baseline image 400 is a captured image of treatment area 401 before ablation”) in such a manner that the first display image and the second display image are aligned (Fig. 7 shows the two images 400 and 410 being displayed in alignment).
Waters does not specifically teach analyzing the current B-mode image and determining an operation status of a treatment instrument used for treatment and displaying images based on the determination and wherein at least one of: when the determination is that the treatment instrument has been switched from the non-operating state to an operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained before the switching, and when the determination is that the treatment instrument has been switched from the operating state to the non-operating state, the hardware processor 
However, 
Tsuda in a similar field of endeavor teaches analyzing the current B-mode image and determining an operation status of a treatment instrument used for treatment ([0017] by analyzing the brightness of the region of interest within the B-mode image the display controller unit determines whether the biopsy needle is in a radiation (operating) or non-radiation (non-operating) state) and displaying images based on the determination ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Waters to analyze the B-mode image and determine an operation status of a treatment instrument used for treatment and display images based on the determination. The motivation to make this modification is in order to know whether the image being generated is one generated during an operating or non-operating status of the treatment instrument, as recognized by Tsuda ([0017]).
Waters in view of Tsuda does not specifically teach when the determination is that the treatment instrument has been switched from the non-operating state to an operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained before the switching, and when the determination is that the treatment instrument has been switched from the operating state to the non-operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained after the switching.
However, 
Fraser in a similar field of endeavor teaches wherein at least one of:

when the determination is that the treatment instrument has been switched from the operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]) to the non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]), the hardware processor displays the second display image including the non-operating state image obtained after the switching (Fig. 4, [0054], when the frame count is zero a new short term image is taken and utilized in the comparison). In regards to the image being displayed being a B-mode image, Waters teaches that it is well known in the art to display non-operating state B-mode images, as set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Waters in view of Tsuda to have at least one of when the determination is that the treatment instrument has been switched from the non-operating state to an operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained before the switching, and when the determination is that the treatment instrument has been switched from the operating state to the non-operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained after 
Regarding claim 2, Waters in view of Tsuda and Fraser teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Tsuda further teaches wherein the hardware processor determines whether the treatment instrument is activated or deactivated ([0017] by analyzing the brightness of the region of interest within the B-mode image the display controller unit determines whether the biopsy needle is in a radiation (active) or non-radiation (deactive) state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Waters in view of Tsuda and Fraser to have the hardware processor determines whether the treatment instrument is activated or deactivated. The motivation to make this modification is in order to know whether the image being generated is one generated during an operating or non-operating status of the treatment instrument, as recognized by Tsuda ([0017]).
Regarding claim 3, Waters in view of Tsuda and Fraser teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Tsuda further teaches wherein the hardware processor determines a 15change in the operation status of the treatment instrument ([0017] by analyzing the brightness of the region of interest within the B-mode image the display controller unit determines whether the biopsy needle is in a radiation (operating) or non-radiation (non-operating) state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by 
Regarding claim 4, Waters in view of Tsuda and Fraser teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Tsuda further teaches wherein the hardware processor determines the operation status of the treatment instrument based on a change in brightness distribution in a predetermined region in the current B-mode image ([0017] the predetermined region is considered to be the same as the region of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Waters in view of Tsuda and Fraser to have the hardware processor determines the operation status of the treatment instrument based on a change in brightness distribution in a predetermined region in the current B-mode image. The motivation to make this modification is in order to know whether the image being generated is one generated during an operating or non-operating status of the treatment instrument, as recognized by Tsuda ([0017]).
Regarding claim 5, Waters in view of Tsuda and Fraser teaches the ultrasound diagnostic apparatus of claim 4, as set forth above. Tsuda further teaches wherein the hardware processor determines the operation status of the treatment instrument based on at least one of an average and variance of brightness values in the predetermined region ([0017] teaches the mean brightness is being analyzed, “mean” is an alternate way to say “average”. Alternatively by comparing the brightness to a predetermined value the controller is also determining the variance of brightness from one image to another).

Regarding claim 6, Waters in view of Tsuda and Fraser teaches the ultrasound diagnostic apparatus of claim 4, as set forth above. Waters further teaches wherein the predetermined region is a low or bottom region in the current B-mode image ([0059], fig. 7 shows the region 419 is located in the low part of the current treatment area 411).
Regarding claim 7, Waters in view of Tsuda and Fraser teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Waters further teaches that it is well known in the art to display a non-operating state B-mode image (400 in fig. 7). Fraser further teaches when the determination is that the treatment instrument has been switched from the non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]) to the operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]), the hardware processor displays the second display image including the non-operating state image obtained before the switching (Fig. 4, [0054], when the frame count is not zero the current image is compared to a short-term image previously taken before the HIFU transmitter became active).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by 
Regarding claim 8, Waters in view of Tsuda and Fraser teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Waters further teaches that it is well known in the art to display a non-operating state B-mode image (400 in fig. 7). Fraser further teaches when the determination is that the treatment instrument has been switched from the operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]) to the non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]), the hardware processor displays the second display image including the non-operating state image obtained after the switching (Fig. 4, [0054], when the frame count is zero a new short term image is taken and utilized in the comparison). In regards to the image being displayed being a B-mode image, Waters teaches that it is well known in the art to display non-operating state B-mode images, as set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Waters in view of Tsuda and Fraser to have when the determination is that the treatment instrument has been switched from the operating state to the non-operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained after the switching occur. The motivation to make this modification is to reduce the 
Regarding claim 9, Waters in view of Tsuda and Fraser teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Waters further teaches wherein the hardware processor highlights a treatment region of interest in the second display image ([0058], lines 13-14, “baseline target image 400 may display a target ablation region 407 (shown as a dashed semicircle)” by outlining the ablation region with a dashed semicircle the system is highlighting a treatment area).
Regarding claim 11, Waters teaches an ultrasound image display method for generating and displaying an ultrasound image corresponding to a reflected ultrasound reflected inside a subject, the method comprising: 
generating a current B-mode image based on a reception signal corresponding to the reflected ultrasound (410 in fig. 7 shows the current imaging being generated by the ultrasound transducer within the imaging catheter); and
5displaying, a first display image including the current B-mode image (410) and a second display (400) image including a non-operating state B-mode image obtained when the treatment instrument is in a non-operating state ([0060], lines 5-6, “baseline image 400 is a captured image of treatment area 401 before ablation”) in such a manner that the first display image and the second display image are aligned (Fig. 7 shows the two images 400 and 410 being displayed in alignment).
Waters does not specifically teach analyzing the current B-mode image and determining an operation status of a treatment instrument used for treatment and displaying images based on the determination and wherein at least one of: when the determination is that the treatment 
However, 
Tsuda in a similar field of endeavor teaches analyzing the current B-mode image and determining an operation status of a treatment instrument used for treatment ([0017] by analyzing the brightness of the region of interest within the B-mode image the display controller unit determines whether the biopsy needle is in a radiation (operating) or non-radiation (non-operating) state) and displaying images based on the determination ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Waters to analyze the B-mode image and determine an operation status of a treatment instrument used for treatment and display images based on the determination. The motivation to make this modification is in order to know whether the image being generated is one generated during an operating or non-operating status of the treatment instrument, as recognized by Tsuda ([0017]).
Waters in view of Tsuda does not specifically teach when the determination is that the treatment instrument has been switched from the non-operating state to an operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained before the switching, and when the determination is that the treatment instrument has been switched from the operating state to the non-operating state, the hardware processor 
However, 
Fraser in a similar field of endeavor teaches wherein at least one of:
when the determination is that the treatment instrument has been switched from the non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]) to an operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]), the hardware processor displays the second display image including the non-operating state image obtained before the switching (Fig. 4, [0054], when the frame count is not zero the current image is compared to a short-term image previously taken before the HIFU transmitter became active), and 
when the determination is that the treatment instrument has been switched from the operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]) to the non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]), the hardware processor displays the second display image including the non-operating state image obtained after the switching (Fig. 4, [0054], when the frame count is zero a new short term image is taken and utilized in the comparison). In regards to the image being displayed being a B-mode image, Waters teaches that it is well known in the art to display non-operating state B-mode images, as set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Waters in view of Tsuda to have at least one of when the determination is that the treatment instrument has been switched from the non-operating state to an operating state, the hardware 
Regarding claim 12, Waters teaches a non-transitory computer-readable recording medium storing a program for causing a computer in an ultrasound diagnostic apparatus for generating and displaying an ultrasound image corresponding to reflected ultrasound reflected inside a subject (Abstract teaches a computer processor can be used to perform the displaying), to perform: 
first processing for generating a current B-mode image based on a reception signal corresponding to the reflected 15ultrasound (410 in fig. 7 shows the current imaging being generated by the ultrasound transducer within the imaging catheter); and 
third processing for displaying, a first display image including the current B-mode image (410) and a second display image (400) including a non-operating state B-mode image obtained 20when the treatment instrument is in a non-operating state ([0060], lines 5-6, “baseline image 400 is a captured image of treatment area 401 before ablation”) in such a manner that the first display image and the second display image are aligned (Fig. 7 shows the two images 400 and 410 being displayed in alignment).
Waters does not specifically teach analyzing the current B-mode image and determining an operation status of a treatment instrument used for treatment and displaying images based on 
However, 
Tsuda in a similar field of endeavor teaches analyzing the current B-mode image and determining an operation status of a treatment instrument used for treatment ([0017] by analyzing the brightness of the region of interest within the B-mode image the display controller unit determines whether the biopsy needle is in a radiation (operating) or non-radiation (non-operating) state) and displaying images based on the determination ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Waters to analyze the B-mode image and determine an operation status of a treatment instrument used for treatment and display images based on the determination. The motivation to make this modification is in order to know whether the image being generated is one generated during an operating or non-operating status of the treatment instrument, as recognized by Tsuda ([0017]).
Waters in view of Tsuda does not specifically teach when the determination is that the treatment instrument has been switched from the non-operating state to an operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained before the switching, and when the determination is that the treatment instrument 
However, 
Fraser in a similar field of endeavor teaches wherein at least one of:
when the determination is that the treatment instrument has been switched from the non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]) to an operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]), the hardware processor displays the second display image including the non-operating state image obtained before the switching (Fig. 4, [0054], when the frame count is not zero the current image is compared to a short-term image previously taken before the HIFU transmitter became active), and 
when the determination is that the treatment instrument has been switched from the operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]) to the non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]), the hardware processor displays the second display image including the non-operating state image obtained after the switching (Fig. 4, [0054], when the frame count is zero a new short term image is taken and utilized in the comparison). In regards to the image being displayed being a B-mode image, Waters teaches that it is well known in the art to display non-operating state B-mode images, as set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Waters in view of Tsuda to have at least one of when the determination is that the treatment 
Regarding claim 13, Waters teaches an ultrasound diagnostic apparatus for generating and displaying an ultrasound image corresponding to reflected ultrasound reflected inside a subject, the apparatus comprising a hardware processor that 
25generates a current B-mode image based on a reception signal corresponding to the reflected ultrasound (410 in fig. 7 shows the current imaging being generated by the ultrasound transducer within the imaging catheter), 
displays, a first display image including the current B-mode image (410) and a second display image (400) including a non-operating state B-mode image obtained when the treatment instrument is in a non-operating state ([0060], lines 5-6, “baseline image 400 is a captured image of treatment area 401 before ablation”) in such a manner that the first display image and the second display image are aligned (Fig. 7 shows the two images 400 and 410 being displayed in alignment), and highlights a 30treatment region of interest in the second display image ([0058], lines 13-14, “baseline target image 400 may display a target ablation region 407 (shown as a dashed semicircle)” by outlining the ablation region with a dashed semicircle the system is highlighting a treatment area).

However, 
Tsuda in a similar field of endeavor teaches analyzing the current B-mode image and determining an operation status of a treatment instrument used for treatment ([0017] by analyzing the brightness of the region of interest within the B-mode image the display controller unit determines whether the biopsy needle is in a radiation (operating) or non-radiation (non-operating) state) and displaying images based on the determination ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Waters to analyze the B-mode image and determine an operation status of a treatment instrument used for treatment and display images based on the determination. The motivation to make this modification is in order to know whether the image being generated is one generated during an operating or non-operating status of the treatment instrument, as recognized by Tsuda ([0017]).
Waters in view of Tsuda does not specifically teach when the determination is that the treatment instrument has been switched from the non-operating state to an operating state, the 
However, 
Fraser in a similar field of endeavor teaches wherein at least one of:
when the determination is that the treatment instrument has been switched from the non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]) to an operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]), the hardware processor displays the second display image including the non-operating state image obtained before the switching (Fig. 4, [0054], when the frame count is not zero the current image is compared to a short-term image previously taken before the HIFU transmitter became active), and 
when the determination is that the treatment instrument has been switched from the operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]) to the non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]), the hardware processor displays the second display image including the non-operating state image obtained after the switching (Fig. 4, [0054], when the frame count is zero a new short term image is taken and utilized in the comparison). In regards to the image being displayed being a B-mode image, Waters teaches that it is well known in the art to display non-operating state B-mode images, as set forth above.

Regarding claim 14, Waters in view of Tsuda and Fraser teaches the ultrasound diagnostic apparatus of claim 13, as set forth above. Waters further teaches wherein the hardware processor displays information relating to an area of the treatment region of interest (chart 430 in fig. 7, [0061]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters in view of Tsuda and Fraser as applied to claim 9 above, and further in view of Takagi et al. (US 2015/0297172, hereinafter Takagi).
Regarding claim 10, Waters in view of Tsuda and Fraser teaches the ultrasound diagnostic apparatus of claim 9, as set forth above. 
Waters in view of Tsuda and Fraser does not teach the treatment region of interest has a brightness that is lower than that of a region around the treatment region of interest. 
However, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Waters in view of Tsuda and Fraser to have the treatment region of interest have a brightness that is lower than that of a region around the treatment region of interest. The motivation to make this modification is in order to identify a region of interest, as recognized by Takagi ([0064]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters in view of Tsuda and Fraser as applied to claim 6 above, and further in view of Ebata (US 20180168546).
Regarding claim 15, Waters in view of Tsuda and Fraser teaches the ultrasound diagnostic apparatus of claim 6, as set forth above. Waters in view of Tsuda and Fraser does not specifically teach the low or bottom region is in a bottom 20% of the current B-mode image.
However,
Ebata in a similar field of endeavor teaches analyzing the change in brightness in the low or bottom region where the low or bottom region is in a bottom 20% of the current B-mode image ([0053], the B-mode image 31 in fig. 6 is split up into a plurality of regions 32 and the brightness in each region is analyzed and compared to a predetermined threshold value. Fig. 6 shows that many of the regions 32 are located within the bottom 20% of the B-mode image 31 showing that the apparatus analyzes the brightness in the bottom 20% of the current B-mode image).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791